Case 8:20-mc-00127-JLS-JDE Document 13-3 Filed 12/29/20 Page 1 of 3 Page ID #:1282




                         Exhibit A
Case 8:20-mc-00127-JLS-JDE Document 13-3 Filed 12/29/20 Page 2 of 3 Page ID #:1283




   December 29, 2020

   By Electronic Mail

   Jeffrey R. Bragalone
   Jonathan H. Rastegar
   Jerry D. Tice II
   Hunter S. Palmer
   Bragalone Conroy PC
   2200 Ross Avenue
   Suite 4500W
   Dallas, Texas, 75201
   jbragalone@bcpc-law.com
   jrastegar@bcpc-law.com
   jtice@bcpc-law.com
   hpalmer@bcpc-law.com

   Re:     HMD Global Oy v. Acacia Research Corporation, No. 20-mc-127 (C.D. California)

   Dear Messrs. Bragalone, Rastegar, Tice, and Palmer:

   As you know, on Monday, December 21, we filed and served confidential materials under Loc. R. 79-5.
   Under Rule 79-5.2.2(b)(i), “a declaration establishing that all or part of the designated material is
   sealable,” fell due within “4 days of filing of the filing of the Application,” on December 25, 2020. Since
   December 25 was a holiday under Rule 6(a)(6), Rule 6(a)(1)(C) extended this deadline to December 28.
   That was yesterday. Despite this deadline, ARC did not make any filing under Rule 79-5.2.2(b)(i).

   Seeking to balance our obligations under Loc. R. 79-5.2.2(a)(iii) and the Eastern District’s order, in our
   December 21 application for leave to file under seal, we stated that “HMD Global does not at this time
   file a public redacted version of this document, but will do so promptly after ARC files its sealing
   declaration under Local Rule 79-5.2.2(b)(i).” Docket No. 2. Now that ARC has declined to follow Rule
   79-5.2.2(b)(i), the Court will expect us to update it on the status of our promise, and to do so promptly.

   Toward that end, please confirm by 2:00 p.m. PST today if ARC intends to assert confidentiality over any
   portion of our filings of Monday, December 21, and, if so, how it plans to do so in light of its decision to
   decline to follow Loc. R. 79-5.2.2(b)(i).

   Thank you for your continued time and courtesy in this matter.

   Very Truly Yours,


   Maissa Chouraki-Lewin
    Case 8:20-mc-00127-JLS-JDE Document 13-3 Filed 12/29/20 Page 3 of 3 Page ID #:1284




HMD Global Oy v. Acacia Research Corporation, No. 20-mc-127 (C.D. California)
Ashley Shultz <ashley@warrenlex.com>                                                      Tue, Dec 29, 2020 at 9:54 AM
To: "Jeffrey R. Bragalone" <jbragalone@bcpc-law.com>, "Jonathan H. Rastegar" <jrastegar@bcpc-law.com>, "Jerry D. Tice II"
<jtice@bcpc-law.com>, "Hunter S. Palmer" <hpalmer@bcpc-law.com>, CCE Service List <cce-service@bcpc-law.com>
Cc: "HMD Global Oy v. Acacia Research Corporation" <20-127@cases.warrenlex.com>

  Counsel:

  Attached please find a letter from Maissa Chouraki-Lewin. Please let me know if you do not receive this attachment in
  good order.

  Thank you,
  Ashley Shultz

  --
  Ashley Shultz   ashley@warrenlex.com       +1 (415) 895-2990
